[Cite as In re N.D., 2017-Ohio-2901.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


In re N.D.                                      Court of Appeals No. WD-16-066

                                                Trial Court No. 2016 JA 0662



                                                DECISION AND JUDGMENT

                                                Decided: May 19, 2017

                                         *****

        Paul A. Dobson, Wood County Prosecuting Attorney, Charles S.
        Bergman, Chief Assistant Prosecuting Attorney, and David T.
        Harold, Assistant Prosecuting Attorney, for appellee.

        Mollie B. Hojnicki-Mathieson, for appellant.

                                         *****

        SINGER, J.

        {¶ 1} Appellant N.D., a minor, appeals from the November 15, 2016 judgment of

the Wood County Court of Common Pleas which found him to be delinquent and

committed him to detention for 80 days. For the reasons which follow, we affirm.
       {¶ 2} Appellant was adjudicated a delinquent child on January 19, 2016, and

placed on probation. While on probation, the state filed a violation of court order

complaint pursuant to R.C. 2152.021 alleging appellant did not pass a drug screening.

Appellant stipulated he was in violation of the court order. The juvenile court gave

appellant the opportunity to come into compliance with the order, but he had not done so

before the final hearing on November 14, 2016. The trial court ordered probation to

continue and for appellant to serve 80 days in detention.

       {¶ 3} Pursuant to the guidelines set forth in Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967), appellant’s court-appointed counsel has filed an

appellate brief and motion to withdraw as counsel. She mailed a copy of the brief and

motion to appellant and informed him that he had a right to file his own brief, but he did

not do so.

       {¶ 4} Appellant’s counsel states in her motion that she thoroughly reviewed the

record in this case and concluded that the trial court did not commit any error prejudicial

to appellant. However, in compliance with the requirements of Anders, appellant’s

counsel has submitted a brief setting forth the following potential assignment of error:

              POSSIBLE ASSIGNMENT OF ERROR NO. 1: THE TRIAL

       COURT ABUSED ITS DISCRETION IN IMPOSING DISPOSITION.

Appellant’s appointed counsel has included an argument to support this assignment of

error, but concludes that it is unsupported by the record and/or by the law. Therefore, she

concludes that an appeal would be frivolous.




2.
       {¶ 5} We have reviewed the entire lower court’s proceedings and have determined

that there is no merit to the error alleged by appellant’s appointed counsel. Once a

juvenile court has adjudicated a child as a delinquent child, the court may make any order

of disposition permitted by R.C. 2152.19. But, the disposition order must satisfy the

overriding purposes of the statutory system. R.C. 2152.01(B). When the statutory

requirements have been met, the juvenile court’s disposition will not be overturned

except on grounds that the court abused its discretion. In re D.S., 111 Ohio St.3d 361,

2006-Ohio-5851, 856 N.E.2d 921, ¶ 6. R.C. 2152.19(A)(3) permits the court to place a

delinquent child in a detention facility up to 90 days. In this case, it is clear the trial court

did not abuse its discretion and the potential assignment of error is not well-taken.

       {¶ 6} Finally, this court has the obligation to fully examine the record in this case

to determine whether an appeal would be frivolous. Anders, 386 U.S. at 744, 87 S.Ct.

1396, 18 L.Ed.2d 493. Our review of the record does not disclose any errors by the trial

court which would justify a reversal of the judgment. Therefore, we find this appeal to be

wholly frivolous. Counsel’s request to withdraw as appellate counsel is found well-taken

and is hereby granted.

       {¶ 7} Having found that the trial court did not commit error prejudicial to

appellant, the judgment of the Wood County Court of Common Pleas, Juvenile Division,

is affirmed. Pursuant to App.R. 24, appellant is hereby ordered to pay the court costs

incurred on appeal. The clerk is ordered to serve all parties with notice of this decision.


                                                                            Judgment affirmed.



3.
                                                               In re N.D.
                                                               C.A. No. WD-16-066




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
James D. Jensen, P.J.                                      JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




4.